DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
“the cylindrical housing 104 when the door 102 is closed. The lock retention member 222” in Pg. 9 Ln. 12-13 is unclear. 
The Examiner suggests “the cylindrical housing 102 when the door 104 is closed. The lock retention member 220” 
“the cylindrical housing 104” in Pg. 8 Ln. 20 is unclear. 
The Examiner suggests “the cylindrical housing 102” 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "means for allowing pivoting" and "means for self-engagement" in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitation “the cylindrical structure” in lines 2 and 3 is unclear and lacks antecedent basis. It is unclear whether reference is being made to the cylindrical housing claimed in claim1 or to a cylindrical structure.
For the purpose of examination, the Examiner will interpret this as the cylindrical housing claimed in claim 1.

Regarding claim 16, the limitation “the cylindrical structure” in lines 2 and 3 is unclear and lacks antecedent basis. It is unclear whether reference is being made to the cylindrical housing claimed in claim14 or to a cylindrical structure.
For the purpose of examination, the Examiner will interpret this as the cylindrical housing claimed in claim 1.

Claims 17 and 18 recites the limitation "the catch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castronova US 20190221913 in view of Wright US 20190186187.

Regarding claim 1, Castronova discloses an electronics cabinet comprising: 
a cylindrical housing (30 in Fig. 4a-b), providing a wall (32 in Fig. 4b) defining an interior space (interior space of 30 in Fig. 4b) for locating electronics equipment (50b in Fig. 4a) therein; 
47 in Fig. 4b), located in an access cutout (45 in Fig. 4b) defined by the wall (32); 
a hinge (hinge not number in Fig. 4a-4b; allowing 47 to rotate relative to 30 see [0023]), attaching the door (47) to the cylindrical housing (30).
Castronova does not explicitly disclose an internal hinge, attaching an interior of the door to an interior of the wall of the cylindrical housing, the internal hinge including: a pivoting curved hinge arm; 
a wall mount, configured to be attached to the interior of the wall of the cylindrical housing; 
a pivot connection between the hinge arm and the wall mount; and a catch, integrated with or attached to the hinge arm, the catch configured for engagement to inhibit opening of the door beyond a specified door opening angle.
However, Wright US 20190186187 discloses in (Fig. 1a-b) an internal hinge (100), attaching an interior of a door (132) to an interior of a wall (134) of a housing (housing not number shown in Fig. 1a hereinafter referred to as housing), the internal hinge including: 
a pivoting curved hinge arm (104); 
a wall mount (102), configured to be attached to the interior of the wall (134) of the housing (housing); 
a pivot connection (124 in Fig. 1a) between the hinge arm (104) and the wall mount (102 see [0042]); and 
108 in Fig. 1c), integrated with or attached to the hinge arm (104), the catch (108) configured for engagement to inhibit opening of the door (132) beyond a specified door opening angle (as depicted in Fig. 1c see [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the hinge of Castronova be an internal hinge, attaching an interior of the door to an interior of the wall of the cylindrical housing, the internal hinge including: a pivoting curved hinge arm; 
a wall mount, configured to be attached to the interior of the wall of the cylindrical housing; 
a pivot connection between the hinge arm and the wall mount; and a catch, integrated with or attached to the hinge arm, the catch configured for engagement to inhibit opening of the door beyond a specified door opening angle, as taught by Wright, in order to allow securing of the door in an open position.

Regarding claim 2, Castronova in view of Wright discloses the electronics cabinet of claim 1, wherein the catch (108 of Wright) includes a pin (108 of Wright).

Regarding claim 4, Castronova in view of Wright discloses the electronics cabinet of claim 2, wherein the catch (108 of Wright) includes a glide path (path along 110 in Fig. 1c and 2c see [0067] of Wright) along which the pin (108 of Wright) travels during a portion of the pivoting of the curved hinge arm (104 of Wright).

Regarding claim 5, Castronova in view of Wright discloses the electronics cabinet of claim 4, comprising a ramp (surface of 110 of Wright) providing the glide path (path along 110 of Wright).

Regarding claim 6, Castronova in view of Wright discloses the electronics cabinet of claim 4, wherein the glide path (path along 110 of Wright) includes a recess (112 in Fig. 1c and 2c of Wright) to receive an end of the pin (108 of Wright) for engagement to inhibit opening of the door (47 of Castronova) beyond a specified door opening angle.

Regarding claim 7, Castronova in view of Wright discloses the electronics cabinet of claim 6, wherein the pin (108 of Wright) includes a handle (protruding lip of 104 from which 108 protrudes of Wright) at an opposite end from the end of the pin (108 of Wright) received by the recess (112 of Wright).

Regarding claim 8, Castronova in view of Wright discloses the electronics cabinet of claim 1. 
Castronova in view of Wright do not explicitly disclose wherein a thickness of the wall of the cylindrical housing is greater than a thickness of the door. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of one of the housing or the door of Castronova in view of Wright and have a thickness of the wall of the cylindrical housing is greater than a thickness of the door, in order to make the door 

Regarding claim 9, Castronova in view of Wright discloses the electronics cabinet of claim 1, comprising a plurality of the internal hinges (as depicted in Fig. 3 of Wright).

Regarding claim 11, Castronova in view of Wright discloses the electronics cabinet of claim 1, wherein the catch (108 of Wright) is configured for engagement to inhibit opening of the door beyond a specified door opening angle exceeding 90 degrees (as depicted in Fig. 1a and 1c of Wright, the door is not rotated beyond 90 degrees).

Regarding claim 12, Castronova in view of Wright discloses the electronics cabinet of claim 1, wherein the internal hinge (100 of Wright) is located within an interior of the cylindrical structure (30 of Castronova) and avoids having any externally protruding portions visible from outside of the cylindrical structure (30 of Castronova).

Regarding claim 13, Castronova in view of Wright discloses the electronics cabinet of claim 1, in which the catch (108 of Wright) is configured to remain engaged to inhibit closing of the door (47 of Castronova) until a user manually disengages the catch (108 see [0064] of Wright).

Regarding claim 14, Castronova US 20190221913 discloses an electronics cabinet comprising: 
a cylindrical housing (30 in Fig. 4a-b), providing a wall (32 in Fig. 4b) defining an interior space (45 in Fig. 4b) for locating electronics equipment (50b in Fig. 4a) therein; 
a cylindrical section door (47 in Fig. 4b), located in an access cutout defined by the wall (32); 
a hinge (hinge not number in Fig. 4a-4b; allowing 47 to rotate relative to 30 see [0023]), attaching the door (47) to the cylindrical housing (30).
Castronova does not explicitly disclose an internal hinge, attaching an interior of the door to an interior of the wall of the cylindrical housing, the internal hinge including: a pivoting curved hinge arm; 
a wall mount, configured to be attached to the interior of the wall of the cylindrical housing; 
means for allowing pivoting between the hinge arm and the wall mount; and 
means for self-engagement to inhibit opening of the door beyond a specified door opening angle.
However, Wright US 20190186187 discloses in (Fig. 1a-b) an internal hinge (100), attaching an interior of a door (132) to an interior of the wall (134) of a housing (housing not number shown in Fig. 1a hereinafter referred to as housing), the internal hinge including: 
a pivoting curved hinge arm (104); 
102), configured to be attached to the interior of the wall (134) of the housing (housing); 
means for allowing pivoting (124 in Fig. 1a) between the hinge arm (104) and the wall mount (102 see [0042]); and 
means for self-engagement (108 in Fig. 1c) to inhibit opening of the door (132) beyond a specified door opening angle (as depicted in Fig. 1c see [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the hinge of Castronova be an internal hinge, attaching an interior of the door to an interior of the wall of the cylindrical housing, the internal hinge including: a pivoting curved hinge arm; 
a wall mount, configured to be attached to the interior of the wall of the cylindrical housing; 
means for allowing pivoting between the hinge arm and the wall mount; and 
means for self-engagement to inhibit opening of the door beyond a specified door opening angle, as taught by Wright, in order to allow securing of the door in an open position.

Regarding claim 15, Castronova in view of Wright discloses the electronics cabinet of claim 14, wherein the means for engagement (108 of Wright) to inhibit opening of the door (47 of Castronova) beyond a specified door opening angle is configured to withstand a wind speed of 50 miles per hour without disengagement (as would be the case given that 108 remains engaged until a user manually disengages it see [0063-0064] of Wright).

Regarding claim 16, Castronova in view of Wright discloses the electronics cabinet of claim 14, wherein the internal hinge (100 of Wright) is located within an interior of the cylindrical structure (30 of Castronova) and avoids having any externally protruding portions visible from outside of the cylindrical structure (30 of Castronova; as 100 of Wright would be mounted in the interior of Castronova’s cylindrical structure as it is mounted in the structure of Fig. 1a of Wright).

Regarding claim 17, Castronova in view of Wright discloses the electronics cabinet of claim 14, in which the catch (108 of Wright) is configured to remain engaged to inhibit closing of the door (47 of Castronova) until a user manually disengages the catch (108 see [0063-0064] of Wright).

Regarding claim 18, Castronova in view of Wright discloses the electronics cabinet of claim 14, wherein the catch (108 of Wright) is configured for engagement to inhibit opening of the door (47 of Castronova) beyond a specified door opening angle exceeding 100 degrees (as depicted in Fig. 1a and 1c of Wright, the door is not rotated beyond 90 degrees).

Regarding claim 19, Castronova discloses (a structure that would follow steps of) a method of accessing an electronics cabinet comprising a cylindrical housing (30 in Fig. 4b), providing a wall (32 in Fig. 4b) defining an interior space (interior of 30 in fig. 4b) for locating electronics equipment (50a in Fig. 4a) therein; a cylindrical 47 in Fig. 4b), located in an access cutout (45 in Fig. 4b) defined by the wall (32); 
a hinge (hinge not number in Fig. 4a-4b; allowing 47 to rotate relative to 30 see [0023]), attaching the door (47) to the cylindrical housing (30).
Castronova does not explicitly disclose an internal hinge, 
attaching an interior of the door to an interior of the wall of the cylindrical housing, the internal hinge integrated with a catch for engagement to inhibit opening of the door beyond a specified door opening angle, 
the method comprising: opening the door, thereby permitting the catch to self-engage the door in an open position and inhibit further opening of the door; disengaging the catch; and closing the door.
However, Wright discloses in (Fig. 1a-b) an internal hinge (100), attaching an interior of a door (132) to an interior of a wall (134) of a housing (housing not number shown in Fig. 1a hereinafter referred to as housing), the internal hinge (100) integrated with a catch (108 in Fig. 1c) for engagement to inhibit opening of the door (132) beyond a specified door opening angle, 
the method comprising: opening the door (132), thereby permitting the catch (108) to self-engage the door (132) in an open position and inhibit further opening of the door (132 as depicted in Fig. 1c, see [0063]); 
disengaging the catch (108 see [0064]); and closing the door (132).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the hinge of Castronova be an internal hinge, attaching an interior of the door to an interior of the wall of the cylindrical housing, the 

Regarding claim 20, Castronova in view of Wright discloses (a structure that would follow steps of) the method of claim 19, further comprising locking the door (47 of Castronova) in a closed position (via locks see [0023] of Castronova).

Regarding claim 21, Castronova in view of Wright discloses (a structure that would follow steps of) the method of claim 19, wherein permitting the catch (108 of Wright) to engage the door (47 of Castronova) includes inhibiting opening of the door (47 of Castronova) beyond a specified door opening angle exceeding 90 degrees (as depicted in Fig. 1a and 1c of Wright, the door is not rotated beyond 90 degrees).

Regarding claim 22, Castronova in view of Wright discloses (a structure that would follow steps of) the electronics cabinet of claim 19, comprising inhibiting opening of the door (47 of Castronova) beyond a specified door opening angle to withstand a wind speed of 50 miles per hour without disengaging the catch (108 of Wright; as would be the case given that 108 remains engaged until a user manually disengages it see [0063-0065] of Wright).

Regarding claim 23, Castronova in view of Wright discloses (a structure that would follow steps of) the method of claim 19, further comprising manually disengaging the catch (108 of Wright) to permit closing of the door (47 of Castronova; see [0063-0065] of Wright).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castronova in view of Wright as applied to claim 2 above, and further in view of Stifter WO 2018073297 A1.

Regarding claim 3, Castronova in view of Wright discloses the electronics cabinet of claim 2.
 Castronova in view of Wright do not explicitly disclose wherein pin includes a spring-loaded pull-pin.
However, Stifter discloses a pin (8 in Fig.4 and 7) includes a spring-loaded pull-pin (spring loaded bolt see Pg. 4 lines 4-5).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have the pin of Castronova in view of Wright be a spring-loaded pull-pin, as taught by Stifter, in order to bias the pin towards the surface it contacts and improve latching.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castronova in view of Wright as applied to claim 1 above, and further in view of Watai WO 2019186673 A1.

Regarding claim 10, Castronova in view of Wright discloses the electronics cabinet of claim 1.
Castronova in view of Wright does not explicitly discloses a lock retention member, affixed to an interior of the cylindrical housing; and 
an access opening, defined in the door, configured to receive a portion of the lock retention member to permit access from outside of the cylindrical housing when the door is closed. 
However, Watai WO 2019186673A1 discloses a lock retention member (15 in fig. 3), affixed to an interior of a housing (11 in Fig. 3); and 
an access opening (Key hole 13 in fig. 2), defined in a door (12 in Fig. 2 and 3), configured to receive a portion of the lock retention member (15) to permit access from outside of the housing (11) when the door (12) is closed (the exterior key hole opening of 13 is connected to lock retention member 15 in order to unlock the door, thereby permitting access from outside of the housing when the door is closed). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the cabinet of Castronova in view of Wright comprising a lock retention member, affixed to an interior of the cylindrical housing; and an access opening, defined in the door, configured to receive a portion of the lock retention member to permit access from outside of the cylindrical housing when the door is closed, as taught by Watai, in order to prevent unauthorized access. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841